Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karen F. Bass appeals the district court’s orders accepting the recommendations of the magistrate judge and dismissing these civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, Bass v. Great E. Resort, Nos. 1:16-cv-00360-TDS-LPA; 1:16-cv-00214-TDS-LPA (M.D.N.C., April 19, 2016; May 6, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the'materials before this court and argument would not aid the decisional process.
AFFIRMED